t c summary opinion united_states tax_court edwin davila jr petitioner v commissioner of internal revenue respondent docket no 1614-11s filed date edwin davila jr pro_se rose e gole for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue respondent determined a deficiency in petitioner edwin davila jr ’s mr davila federal_income_tax of dollar_figure the issues for decision are whether with respect to the two minor children of his cousin mr davila was entitled for to two exemptions for dependents a child_tax_credit an earned_income_tax_credit and head_of_household filing_status we conclude that he was not entitled to any of the foregoing background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed mr davila resided in new york mr davila’s first cousin and her two minor children born in and lived with him from approximately may to december of in addition to housing he provided certain other necessities for his cousin and her children during this period mr davila’s cousin had moved herself and her children in with mr davila in date because she feared for her safety from her estranged husband if she remained in her own residence on his federal_income_tax return mr davila reported taxable_income from wages salaries or tips of dollar_figure and claimed both of his cousin’s children as dependents and with respect to the children also claimed a child_tax_credit an earned_income_tax_credit and head_of_household filing_status respondent issued a notice_of_deficiency to mr davila in which he determined that mr davila was not entitled to any of the foregoing personal_exemption discussion in addition to a personal_exemption for himself mr davila claimed personal exemptions with respect to two dependents which respondent disallowed sec_151 provides for a personal_exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year a dependent means a qualifying_child or a qualifying_relative sec_152 a qualifying_child means an individual who among other requirements bears a relationship to the taxpayer that is enumerated in sec_152 namely the individual is a child of the taxpayer or descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant thereof the children mr davila claimed as dependents are the offspring of his cousin consequently they do not have any of the foregoing family relationships with him and accordingly neither is a qualifying_child for purposes of sec_152 thus the children are not mr davila’s dependents by virtue of either’s being a qualifying_child sec_152 defines a qualifying_relative a qualifying_relative must either satisfy one of the family relationships enumerated in the statute sec_152 a - g or be an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household meaning that the individual receives more than one-half of his support from the taxpayer sec_152 the regulations issued under sec_152 clarify the requirement that an individual who does not satisfy one of the enumerated family relationships must live with the taxpayer for the entire taxable_year to meet the definition of a qualifying_relative sec_1_152-1 income_tax regs see also 47_tc_415 30_tc_879 affd 2the enumerated relationships for a qualifying_relative are with respect to the taxpayer a child or a descendant of a child a brother sister stepbrother or stepsister the father or mother or an ancestor of either a stepfather or stepmother a son or daughter of a brother or sister of the taxpayer a brother or sister of the father or mother of the taxpayer or a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or sister-in-law 3although sec_1_152-1 income_tax regs has not been amended to reflect changes in sec_152 that were enacted by the working families tax relief act of publaw_108_311 sec 118_stat_1169 we note that the language of former sec_152 which is interpreted in sec_1_152-1 income_tax regs and the caselaw cited above has been carried over unchanged in current sec_152 we thus conclude that the regulatory interpretation that for the taxable_year of the taxpayer as used in sec_152 means for the entire taxable_year remains in force f 2d 9th cir golden v commissioner tcmemo_1997_355 douglas v commissioner tcmemo_1994_519 affd without published opinion 86_f3d_1161 9th cir the parties focused their dispute at trial on whether mr davila had provided more than one-half of the support for his cousin’s children in however the relative amount of mr davila’s support is of no consequence given that it is undisputed that the children resided with mr davila for less than the entire taxable_year during the children’s partial-year residency with mr davila precludes the status of either as a qualifying_relative under sec_152 and they do not satisfy any of the family relationships listed in sec_152 a - g consequently neither of the children is a qualifying_relative within the meaning of sec_152 because neither of the children at issue is a qualifying_child or a qualifying_relative within the meaning of sec_152 or d they are not mr davila’s dependents and he accordingly is not entitled to the two personal exemptions he claimed with respect to them for child_tax_credit mr davila claimed a child_tax_credit under sec_24 with respect to two children which respondent disallowed sec_24 allows a tax_credit with respect to any qualifying_child of the taxpayer a qualifying_child for this purpose means a qualifying_child as defined in sec_152 sec_24 as we have concluded that neither of the children at issue is a qualifying_child as defined in sec_152 mr davila is not entitled to a child_tax_credit for earned_income_tax_credit mr davila claimed an earned_income_tax_credit under sec_32 on the basis of his having two qualifying children respondent disallowed the entire tax_credit the earned_income_tax_credit is phased out depending on the amount of the taxpayer’s earned_income as defined in sec_32 and on whether the taxpayer has one or more qualifying children sec_32 generally earned_income means the sum of the taxpayer’s wages salaries tips other employment compensation and earnings from self-employment that is includable in gross_income for the taxable_year see sec_32 the tax_credit is increased for one or more qualifying children see sec_32 a qualifying_child for this purpose generally means a qualifying_child as defined in sec_152 sec_32 mr davila had earned_income within the meaning of sec_32 of dollar_figure for as we have concluded that neither 4for the credit is completely phased out for taxpayers with no qualifying children and earned_income at or above dollar_figure revproc_2008_66 2008_45_irb_1107 of the children at issue is a qualifying_child as defined in sec_152 and given that mr davila’s earned_income exceeds the dollar_figure figure at which the credit is phased out for a taxpayer with no qualifying_child he is not entitled to any earned_income_tax_credit for head_of_household filing_status mr davila claimed head_of_household filing_status respondent determined that his filing_status was single for sec_1 imposes a tax_rate schedule for an individual who is a head_of_household as defined in sec_2 an individual qualifies as a head_of_household if inter alia he maintains as his home a household which constitutes the principal_place_of_abode of a qualifying_child as defined in sec_152 or a dependent under sec_151 sec_2 as we have concluded that neither of the children is either a qualifying_child as defined in sec_152 or otherwise a dependent under sec_151 as defined in sec_152 mr davila is not entitled to claim head_of_household filing_status for we therefore sustain respondent’s determination that mr davila’s filing_status for was single to reflect the foregoing decision will be entered for respondent
